UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7748


DONOVAN MOENELL WILLIAMS,

                     Plaintiff - Appellant,

              v.

CITY OF RALEIGH,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:20-cv-00027-D)


Submitted: April 30, 2021                                         Decided: May 26, 2021


Before KING, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donovan Moenell Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Donovan Moenell Williams appeals the district court’s orders denying relief on his

42 U.S.C. § 1983 complaint without prejudice and denying his postjudgment motions for

reconsideration and to amend his complaint. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Williams v. City of Raleigh, No. 5:20-cv-00027-D (E.D.N.C. Aug. 3, 2020; Nov. 18, 2020).

We also deny Williams’ motions to appoint counsel and for en banc review. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2